                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                 DOCKET NO. 5:11-CR-68-1FL

United States Of America                        )                    AMENDED JUDGMENT
                                                )
                vs.                             )
                                                )
Michael Gene Cherry                             )
                                                )
   On November 5, 2012, Michael Gene Cherry appeared before the Honorable Louise W. Flanagan, U.S.
District Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to Felon in
Possession of a Firearm and Ammunition was sentenced to the custody of the Bureau of Prisons for a term
of 63 months. Additionally, it was ordered by the court that the defendant be placed on supervised release
for 36 months upon release from imprisonment. Michael Gene Cherry was released from custody and the
term of supervised release commenced on November 15, 2016. On September 20, 2017, the original term
of supervision was revoked, and the defendant was ordered to serve an 8-month term of imprisonment, to
be followed by an 18-month term of supervised release. Cherry was released from custody and the second
term of supervision started on January 5, 2018.

   From evidence presented at the revocation hearing on June 28, 2019, the court finds as a fact that Michael
Gene Cherry, who is appearing before the court with counsel, has violated the terms and conditions of the
judgment as follows:

   1.   Using a controlled substance.
   2.   Criminal conduct (Conspiracy to Commit Breaking and Entering).
   3.   Criminal conduct (Conspiracy to Commit Breaking and Entering).
   4.   Criminal conduct (Resisting a Public Officer).

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the supervised release term heretofore
granted be revoked, and the defendant is ordered committed to the custody of the Bureau of Prisons or its
authorized representative for imprisonment for a period of 18 months. The court recommended intensive
substance abuse treatment and mental health counseling during the period of imprisonment.

   IT IS FURTHER ORDERED that the Clerk provide the U.S. Marshal a copy of this Judgment and
same shall serve as the commitment herein.

   This the 3rd day of July, 2019.




                                                      Louise W. Flanagan
                                                      U.S. District Judge
